DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Election/Restrictions
Claims 2 and 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 25, 2021.
Claim Rejections - 35 USC § 112
Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 15, feature (d) appears to be new matter in that the specification, as originally filed, fails to provide express support for an amide or polyamide-bridged 2D polymer having “four or more bridge units attached to each nodal unit”.  The only amide or polyamide-bridged 2D polymers found (Figures (II)-(V)) depict only three bridge units attached to each nodal unit.
In claim 16, the specification, as originally filed, fails to provide express support for the newly-added limitation “and at least one carbon-containing cyclic unit which bonds to a carbon-containing nodal unit”.  Accordingly, said language is deemed new matter.
Claims 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, It is unclear how the confusing language “and at least one carbon-containing cyclic unit which bonds to a carbon-containing nodal unit” further limits the claimed 2D polymer.  It is unclear whether such is defining the antecedently-recited “plurality of nodes” or the antecedently-recited “one or more linear bridge units”
		    Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 16 are rejected under 35 U.S.C. 102 (a1) as being anticipated by “Two-Dimensional Polyamide Networks with a Broad Pore Size Distribution on the Ag(111) Surface”, J. Phys. Chem 2011, 115, 7270-7278 (Schmitz).
Schmitz discloses a two-dimensional (2D) polyamide formed from the step-growth polymerization of trimesoyl chloride (TMC) and p-phenylenediamine (PPD).  Per Figure 1, the 2D polyamide comprises a regular-shaped 2D bond network of a plurality of repeating carbon-containing cyclic benzene nodes from TMC (meets Applicants’ carbon-containing cyclic nodal units) joined by amide bridge units from PPD (meets Applicants’ (b) amide bridge units), wherein the nitrogen atom in the amide bridge unit is bonded to a TMC-based benzene cyclic node on one side and to a phenyl cyclic node on the other side (meets Applicants’ newly-added limitation “comprising a nitrogen atom which bonds to a carbon-containing cyclic nodal unit”).
As to claim 15, Schmitz meets features (a) and (b).
As to claim 16, Schmitz’s amide bridge unit comprises the phenyl ”carbon-containing cyclic unit” bonded to the TMC-based benzene “carbon-containing cyclic nodal unit” (meets Applicants’ newly-added limitation “at least one carbon-containing cyclic unit which bonds to a carbon-containing cyclic nodal unit”).
Claims 1, 3 and 15 are rejected under 35 U.S.C. 102 (a1) as being anticipated by “Remarkable Viscoelasticity of Organic Solvents Containing Trialky-1,3,5-benzenetricarboxamides and Their Intermolecular Hydrogen Bonding”, Chemistry Letters, 1997, 429-430 (Hanabusa).
Hanabusa discloses (e.g., Figures 2 and 3) a supermolecular system comprising macromolecule-like aggregates formed from the intermolecular bonding of trialkyl-1,3,5-benzenetricarboxamide units, wherein the carbon-containing cyclic benzenetricarboxamide nodes (meets Applicants’ carbon-containing cyclic nodal units) are bonded to each other via amide bonds (meets Applicants’ (b) amide bridge units). Inasmuch as the supermolecular system appears to be a well-ordered stacked macromolecule aggregate of 1,3,5-benzenetricarboxamide units bridged by intermolecular bonds between the amides, it is reasonably believed that such would inherently form a two-dimensional structure defined by Applicants’ formula II per claim 3. The onus is shifted to Applicants to establish that the presently claimed product is not the same as that set forth by Hanabusa. 
As to claim 15, Hanabusa meets feature (a) and (b).
Claim 16 has not been incorporated into this rejection with the understanding that the presently claimed amide or polyamide bridge units require a carbon-containing cyclic unit.
Response to Arguments

Applicant's arguments and amendments filed August 10, 2022 have been fully considered and are persuasive in overcoming the 35 USC 112 rejection and 102 rejections over “Mechanical properties of graphyne”, Carbon 2011, 49 (13), 4111-4121 (Cranford) and “Two-Dimensional Scaffolds for the Parallel Alignment of Rod-Shaped Conjugated Molecules”, J. Org. Chem 2007, 72, 617-625 (Dong).
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Applicants’ argument that Schmitz does not teach a bridge unit comprising a nitrogen atom which bonds to a carbon-containing cyclic nodal unit is not well taken. Per Figure 1, Schmitz’s 2D polyamide network comprises carbon-containing cyclic benzene nodes from TMC (meets Applicants’ carbon-containing cyclic nodal units) joined by amide bridge units from PPD (meets Applicants’ (b) amide bridge units), wherein the nitrogen atom in the amide bridge unit is bonded to a TMC-based benzene cyclic node on one side and to a phenyl cyclic node on the other side (meets Applicants’ newly-added limitation “comprising a nitrogen atom which bonds to a carbon-containing cyclic nodal unit”).  In this regard, it is noted that Schmitz’s benzene nodes attach via their carbonyl groups (-CO-) to the nitrogen in much the same way that Applicants’ benzene node per Formula (II) attaches via its  -CO- groups to the nitrogen.
Contrary to Applicants’ assertion, the newly-added limitation “comprising a nitrogen atom which bonds to a carbon-containing cyclic nodal unit” does not require the nitrogen atom to attach directly to a carbon in the benzene ring, i.e., as depicted in the nodes per Formulas III, IV and V.  Indeed, present claim 1 includes the node per formula II wherein the nitrogen atom is NOT directly attached to a carbon in the benzene ring.  
Applicants contend that Schmitz’s 2D polymers comprise pores of different sizes and shapes and, as such, do not have a regular, repeating 2D bond network as claimed.  While Schmitz’s 2D polyamides comprise a broad distribution of pore sizes, each pore, in effect, represents a regular-shaped 2D bond network of a plurality of repeating cyclic benzene nodes joined by linear amide bonds. The present claims by virtue of “comprising” do not preclude the 2D polymer from comprising more than one type of regular repeating 2D networks.
As to Hanabusa, Applicants assert that Hanabusa’s trialkyl benzenetricarboxyamide appears to be just a single molecule and not a regular, repeating, 2D bond network. Hanabusa, however, discloses a supermolecular system comprising macromolecule-like aggregates formed from the intermolecular bonding of the benzenetricarboxamide unit, wherein the carbon-containing cyclic benzenetricarboxamide nodes (meets Applicants’ carbon-containing cyclic nodal units) are bonded to each other via amide bonds (meets Applicants’ (b) amide bridge units).  Inasmuch as the supermolecular system appears to be a well-ordered stacked macromolecule aggregate of 1,3,5-benzenetricarboxamide units bridged by intermolecular bonds between the amides, it is reasonably believed that such would inherently form a two-dimensional structure defined by Applicants’ formula II.  
Allowable Subject Matter
The prior art of record does not disclose or render obvious to one having ordinary skill in the art Applicants’ embodiments wherein the 2D polymer network comprises the nodal units per formula III, IV and V per claim 3.  Accordingly, said embodiments would be allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ANA L. WOODWARD/                                                                 Primary Examiner, Art Unit 1765